Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 1 of 59 PageID #: 77




                           EXHIBIT C
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 2 of 59 PageID #: 78
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 3 of 59 PageID #: 79
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 4 of 59 PageID #: 80
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 5 of 59 PageID #: 81
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 6 of 59 PageID #: 82



  BT052907E.doc

  Brian.k.Thomas@bankofamerica.com CCs follow
  Alejandro.Stein@bankofamerica.com
  Monjya.Bynum@bankofamerica.com
  Christopher.Healey@bankofamerica.com
  NDA-Mutual - Lighthouse Consulting Group LLC 052907 BT

  Bob:

  Per our conversation, attached is the mutual NDA for your review.

  As we discussed, please email me your approval and I will send two
  printed copies for your signature.

  Feel free to contact me if you have any questions.

  Best regards,

  Brian Thomas C.P.M.
  704-387-1908
  Cell: 704-299-3875
  Fax: 877-277-2856

  <<NDA-Mutual - Lighthouse Consulting Group LLC 052907 BT.doc>>

  Re: NDA-Mutual - Lighthouse Consulting Group LLC 052907 BT

  Brian,

  Looks fine, except I think on the cover page the expiration date should be
  2008, not 2007.

  Thanks for your help.

  Best Regards,
  Bob
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 7 of 59 PageID #: 83




  ------------------------------
  Robert Popadic, President
  Lighthouse Consulting Group, LLC
  27 William Fairfield Drive
  Wenham MA 01984
  USA

  Direct 1-978-468-5855
  Main 1-978-468-5900
  Fax 1-978-468-5842 alternate 978-468-4082
  RPopadic@lcgllc.biz alternates: PopadicR@aol.com and rpad7@tiac.net
  www.LCGLLC.biz



  RE: NDA-Mutual - Lighthouse Consulting Group LLC 052907 BT

  Good catch. I'll send it out today.

  Thanks,

  Brian
  704-387-1908
  Cell: 704-299-3875
  Fax: 877-277-2856
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 8 of 59 PageID #: 84



  AS053007E.doc

  "Stein, Alejandro" <Alejandro.Stein@bankofamerica.com>
  Re: LCG Fax Based Remote Deposit Capture - Basic Information

  Hi Alejando,

  I look forward to our conversation. I will be joined by our team members
  Tom Gazda and Oleg Pohotsky. You might want to consider extending the
  meeting to an hour and a half, as our experience has been the discussion
  takes a bit more than an hour. I'll get a custom presentation to you by
  Monday, which you can share with those who will be on the conference
  call.

  I received and sent back he NDA today.

  Should be an interesting conversation.

  Best Reegards,
  Bob
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 9 of 59 PageID #: 85



  BT060507e.doc

  "Thomas, Brian K" <Brian.K.Thomas@bankofamerica.com>
  Re: NDA-Mutual - Lighthouse Consulting Group LLC 052907 BT
  Brian,

  I got your NDA on the 30th and sent it back later that same day. Since I
  have not received a signed copy back, I was wondering if you had received
  my signed copies sent by express mail?

  Thanks.
  Bob
  978-468-5855

  RE: NDA-Mutual - Lighthouse Consulting Group LLC 052907 BT

  You should have it today or tomorrow. I mailed it out yesterday or the day
  before. Let me know if you don't receive it.

  Brian
  704-387-1908
  Cell: 704-299-3875
  Fax: 877-277-2856
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 10 of 59 PageID #: 86



   AS060507E.doc

   Alejandro.Stein@bankofamerica.com
   LCG Fax Based Remote Deposit Capture - Meeting - Presentation

   Hi Alejandro,

   Brian has just informed me the signed version of the NDA should arrive
   here by tomorrow. We just finished the presentation for you. I'll send it
   along to you tomorrow.

   Will there be others from Bank of America on the call on Thursday?

   I look forward to our call on Thursday.

   Best Regards,

   Bob



   RE: LCG Fax Based Remote Deposit Capture - Meeting – Presentation

   Yes.
   There will be people from Transaction Services and Global Treasury
   Services.
   Alejandro
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 11 of 59 PageID #: 87



   AS060607E.doc

   "Stein, Alejandro" <Alejandro.Stein@bankofamerica.com>
   LCG June 7, 2007 Presentation
   BofAFaxImage060407A.ppt

   Alejandro,

   The NDA just arrived. Attached is our presentation for tomorrows call.
   Please let me know if you receive it in good order. If you have any
   questions before the meeting please give me a call.

   Best Regards,
   Bob
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 12 of 59 PageID #: 88



   AS070207E.doc

   alejandro.stein@bankofamerica.com
   LCG Patent Application - Ubiquitous Imaging Device Based Check Image
   Capture

   3 files in FaxImage PDF folder in 2006

   Hi Alejandro,

   I enjoyed our brief chat this afternoon.

   Attached is a folder with 3 pdf files in it - the text of the patent application
   and 2 with figures 1 and 2, and 3 to 9 respectively. The cover page is
   missing but the only information it has you don't already have is: Attorney
   Docket: 95583-010101; Attorney: Greenberg Traurig, LLP, One
   International Place, Boston, MA 02110, (617) 310-6000.

   Please confirm receipt, thanks.

   Best Regards,
   Bob
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 13 of 59 PageID #: 89



   Bank of America Conference Call #1                                6/7/2008

   Participants:

   LCG:
   Bob Popadic, Tom Gazda, Oleg Pohotsky (by telephone)

  BOA:
  Christopher Healey – Manager, Small Business Checking/Savings Products, RDC
  Matt Calman – Innovative Executive Business/Consumer-Small Business Imaging
  Marie LaQuerre – Industry Relations, Image Adoption in Industry
  Shauna McSheehy – Supply Chain Mananger, Image
  Alejandro Stein – Small Business Deposit Executive, Checking, MMS, RDC
  James Heddleson – Not available for this call

  Comments/Discussion

  BOA: Approach to using fax is interesting. They are making a push to the lower end of the
  customer chain.

  Slide 9

  Discussion of various carrier designs. Offered that the preferred design could be a BOA
  distinctive solution

  Slide 10

  Status of Imaging SW was questioned. Bob offered that it would be important to do that
  development with a partner to ensure compatibility with the partner SW and system. Bob
  mentioned that he understood from a press release that EDS was a BOA service provider. This
  seemed to rattle them a bit, and they replied that BOA does not talk about which service
  providers and suppliers it works with.

  Slide 14

  “Processed” marking issue and redeposit were discussed. BOA position varies on this matter, but
  it seems to be moving to an area of less concern.

  Slide 15

  MICR read head in a scanner and use of that type of scanner (vs. optical reading of MICR)
  provides some additional security relative to the processing of checks. But it might not be a big
  issue, identified as a “managed risk.”

  Slide 18

  Carrier cost issue. Oleg mentioned a target of 25 cents or less.

  Slide 22

  200 dpi (200 x 200?) is the standard for image exchange in banking industry. Bob reiterated the
  standard fax mode being 200 x 98 but we do things to adjust to a 200 x 200 equivalent.

  Slide 24
Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 14 of 59 PageID #: 90



   Question of /discussion whether the carrier was a unique concept in light of the USAA scanner
   without carrier product. Is USAA a threat or an infringement?

   Slide 26

   Do some businesses accumulate checks then deposit at one time (“desk float”)

   Slide 27

   Discussion of economics of Customer cost (running out of time at this point)

   Wrap up

   One BOA person (Healey?) described our idea as having a “fascinating simplicity to it”

   Timing to market was questioned. Our reply was that it was likely to be months more than it would
   be in years.

   They want a follow up call. Alejandro indicated they would do an internal debriefing based on this
   call and follow up to arrange a further discussion via telcon.
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 15 of 59 PageID #: 91



Remote Deposit Capture Opportunities Agenda




  Background


  Low Volume Market


  LCG’s Check Imaging Solution


  Target Markets & Competition


  Customer Economics


  Provider Economics


  Next Steps


   ighthouse                                                        Proprietary and Confidential
   Consulting Group                         1
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 16 of 59 PageID #: 92



Remote Deposit Capture Opportunities Executive Summary


Potential benefits to Bank of America from a Strategic Partnership with
LCG:
• Exclusive offering that provides Bank of America a potential competitive
  advantage.
• Enhancement to and interfaces with existing remote check image capture
  offerings.
• Broaden RDC market to include small businesses and individuals with an
  offering that appeals to customers that:
   – Have a very low check volume
   – Value convenience
   – Prefer a variable vs. fixed cost solution
• Improve the close rate when establishing new relationships and selling
  other products and services.
• Generate additional revenue, broaden effective footprint of branches,
  allow lower branch densities, and enable true branchless banking.

   ighthouse                                                        Proprietary and Confidential
   Consulting Group                         2
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 17 of 59 PageID #: 93



Remote Deposit Capture Opportunities Background


Lighthouse Consulting Group:

• A management consulting company that focuses on the financial
  services industry and its suppliers.
• Long time involvement with the payments system and remote check
  image capture - including product development and intellectual
  property.

• Principals came out of Arthur D. Little Inc and are well known to the
  industry.
• Developed a patent pending system, process, and carriers for capture
  from fax machines and general purpose scanners.
• Prototyped substitute checks from fax images using manual
  processes and commercially available software.
• Interested in finding a partner to further develop and commercialize.



   ighthouse                                                        Proprietary and Confidential
   Consulting Group                         3
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 18 of 59 PageID #: 94



Remote Deposit Capture Opportunities Background


Payment Systems Landscape:

• Check 21 provided for substitute paper checks created from image
  data that are the legal/functional equivalent of the paper original.
• Check volume is slowly declining in absolute terms.

• More checks get printed than are posted to accounts because of ACH
  conversion.
• Electronic payments continue to grow.

• While not as important to the payments system as in the past, checks
  will not be eliminated any time soon.

• Businesses have a high level of awareness of existing and emerging
  options for handling checks.

• Businesses are very conscious of the cost of handling customer
  payments.


   ighthouse                                                        Proprietary and Confidential
   Consulting Group                         4
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 19 of 59 PageID #: 95



Remote Deposit Capture Opportunities Background


Banks have good reason to want to extend remote deposit capture to
new markets - for some a chance to redefine competitive landscape.

• Responding to the customer’s business case:
   – Desire for convenience
   – Avoid trips to bank
   – Serve multiple office locations
   – Stream checks throughout the day
   – Earlier funds availability
• New source of fee income - an opportunity to protect checking fees.

• Grow relationships and improve customer retention.
• Generate prospect interest - reduce sales expense.
• Extend the branch footprint - reach new customers at a lower cost.

• Grow business banking with a competitive advantage.

   ighthouse                                                        Proprietary and Confidential
   Consulting Group                         5
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 20 of 59 PageID #: 96



Remote Deposit Capture Opportunities Very Low Volume Market


Businesses with low check volumes and individuals are significant
markets and are markets where banks compete aggressively today.

• We estimate there are at least 3.3 million non-cash businesses, which
  deposit 100 or fewer checks per month.
• They employ 9.6 million people and deposit 1.5 billion checks per year.

• Small businesses are interested in convenience, reducing trips to the
  bank, and cost savings, as much as larger businesses and in some cases
  more.

• Most businesses have fax machines.
• Over 12% of all households have a fax machine.
• High net worth individuals have scanners and dynamics similar to those
  of small businesses.




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                         6
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 21 of 59 PageID #: 97



Remote Deposit Capture Opportunities Very Low Volume Market


Characteristics of the Very Low Volume Check Market:

• There is demand for the benefits of a remote capture solution.

• The economics are different than at higher volume levels - the benefits
  per check of avoiding a trip to the bank are much greater.

• It’s a market that can profitably support somewhat higher per check bank
  costs compared to markets with higher check volumes.

• Current solutions do not address this market because of the high cost
  and complexity of adding a dedicated scanner.

• For this segment, the alternative is trips to the bank and using high cost
  tellers.




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                         7
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 22 of 59 PageID #: 98



Remote Deposit Capture Opportunities Very Low Volume Market


Disadvantage of Today’s Solutions:

• Require a PC and purchase of a dedicated scanner - significant
  investment for a small business or for a bank giving them to customers
   – Scanner with software - $300 to $4,000 - $8 to $110 per month with a
     36 month recovery period - $1,500 typical today - $42 per month
   – PC, likely existing, but if required, $1,000 or $28 per month
• Don’t take advantage of devices customers already have - fax machines
  and general purpose scanners.
• Not cost effective for customers with small volume of checks - very small
  businesses, businesses that get a only a few very large checks, high net
  worth individuals.

• Some customers are reluctant to sign up for RDC because of the
  investment required or high monthly fee.

• Booting up a PC and starting an application is very inconvenient for
  depositing a few checks as compared to sending a fax.

   ighthouse                                                        Proprietary and Confidential
   Consulting Group                         8
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 23 of 59 PageID #: 99



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


Overview of LCG’s Check Imaging Solution Benefits:

• Uses existing fax machines and scanners.

• Employs a patent pending system, process and check carriers.

• More automated then current alternative, which is often tellers.

• Replaces a fixed cost dedicated device with variable cost check carriers,
  that facilitate scanning, security, and keeping fronts and backs together.

• Enhances security by linking devices, phone lines, carriers to accounts.

• Reduces the likelihood of unauthorized redeposit of checks.

• Compatible with existing image capture software-provides images & data
  comparable to those transmitted to the bank by PC with scanner attached

• Economic for customers with low check volumes.

• Banks can cost effectively offer services to all types of customers.

   ighthouse                                                        Proprietary and Confidential
   Consulting Group                         9
             Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 24 of 59 PageID #: 100



   Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


                                                   FAX RDC Systems          Existing Systems
                      Fax Machine
                                                                230
                                                            Image
                                          /   data
                220                 Image                     Pre-
                                                            Process                    Account
                                                 225
 Deposit                                                                              Statement         Statement
Check                                                                                  Prep 245         255

                            205                                235
                                                         Image        Deposit
                                                        Receiving     Proving
Carrier                                                  System                                         Images
                                                                            240                                   260
 215                                                                                     Check
                                                                                         Clearing
                                    PC with Flat
       210                                                                                    250
                                    Bed Scanner                                                               Substitute
                                                                                                                Check
                                                                                                                     265
              Feedback - voice, mail, e-mail, fax




             One Embodiment of Remote Check Image Capture using Fax
                  machines and flat bed scanners attached to a PC


          ighthouse                                                               Proprietary and Confidential
          Consulting Group                             10
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 25 of 59 PageID #: 101



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


Process delivers the functional equivalent of what specialized
scanners attached to PCs provide.

• Achieved through a combination of:
   – Carriers
   – Imaging devices
   – Communications links
   – Image preprocessing before images and data are passed to the
     bank’s existing system

• Alternatively:
   – Preprocessing functions can be added to the bank’s image receiving
     system, or
   – Image preprocessing can feed a separate system to complete deposit
     proving, and submit images for statements and check clearing




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        11
   Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 26 of 59 PageID #: 102




                      12345


                Position Top Left Corner of Deposit Ticket Here



                                                                  305




                Position Top Left Corner of Check Here
                                        Processed

                                                                  310




                Position Top Left Corner of Check Here
                                        Processed

                                                                  315




                          Rub checks area to seal carrier

                              Sample Carrier
ighthouse                                                               Proprietary and Confidential
Consulting Group                           12
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 27 of 59 PageID #: 103



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


Carriers and their features, not all of which need be implemented:

• Carriers can perform a number of functions:
   – Hold checks and deposit tickets
   – Provide an area to enter deposit data in lieu of a deposit ticket
   – Allow matching of front and back check images
   – Prevent skew problems
   – Enhance readability and machineability
   – Minimize likelihood of unauthorized redeposit
   – Provide for check endorsement
   – Link carriers to specific deposit accounts
• Some types of carriers suitable for two sided scanning:
   – Transparent sealing carrier
   – Transparent non-sealing, with and without pockets
   – Non-transparent cut out carrier


   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        13
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 28 of 59 PageID #: 104



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


Carriers and their features … (continued 1):

• Single side scans are possible if the bank permits the system to apply to
  the back side image either:
   – Standard endorsement stored in the system, or
   – Copy of an endorsement made on the front of the carrier containing
     the check.
• Maintaining check alignment:
   – Registration marks for side and top or bottom of checks
   – Permanent or repositionable adhesives
   – Pockets or static cling

• Preventing unauthorized redeposit of checks outside the system:
   – Retaining in sealed carrier with/without “Processed” notation
   – Attachment with permanent adhesive
   – “Processed” marking of check

   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        14
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 29 of 59 PageID #: 105



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


Carriers and their features … (continued 2):

• Pairing fronts and backs:
   – Preprinted sequence number and/or bar code on carrier front and back
   – Preprint only one side and read the reversed code through the
     transparent carrier
   – Preprint number and/or bar code on deposit ticket front and back
• Enhancing security via carriers and other methods:
   – Detect calling number and match to deposit account(s)
   – Detect FAX ID and match to deposit account(s)
   – Match carrier number to deposit account(s)
   – Generate unique code using cryptographic techniques

• Marking checks “Processed”:
   – Part of sealing carriers
   – Pressure sensitive transfer that is system detectable
   – Detectable stickers/labels whose removal would damage check
   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        15
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 30 of 59 PageID #: 106



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


Carriers and their features … (continued 3):

• Enhancing image quality:
   – Half-tone grid may be incorporated into transparent carriers - performs
     much the same function as photo-mode on some fax machines
   – Test pattern with known characteristics allows the receiving system to
     determine at what gray level the sending fax made send black decision

• Rather than use a separate deposit ticket, a white area can be provided
  on the carrier where standard information is preprinted and variable
  information can be written.

• While offering a lower level of security, reusable non-sealable carriers can
  be created incorporating many features.




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        16
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 31 of 59 PageID #: 107



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


Carrier Examples:

• Ex 1 - Transparent Sealing Two Sided Carrier - incorporating:
   – Sequence number, bar code, test pattern
   – Alignment marks, reposition able adhesive
   – Carrier when folded closed adheres to itself and enclosed items
   – “Processed” legend transfers with pressure to checks
• Ex 2 - Transparent Non-Sealing Two Sided Carrier - incorporating:
   – Sequence number, bar code, test pattern
   – Pockets for checks and deposit ticket
   – “Processed” legend transfers with pressure to checks
• Ex 3 - Transparent One Sided Carrier - incorporating:
   – Sequence number, bar code, test pattern
   – Alignment marks, adhesive strip to hold checks
   – Check fronts are not scanned through carrier - backs are
   – User transfers “Processed” sticker/label to checks - optional
   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        17
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 32 of 59 PageID #: 108



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


Carrier Examples (continued 1):

• Ex 4 - Cut Out Carrier - incorporating:
   – Sequence number, bar code, test pattern
   – Opaque paper carrier with fixed or adjustable cut outs over which the
     checks are secured - check fronts and backs are not scanned through
     carrier
   – Alignment marks, adhesive strip to hold checks
   – User transfers “Processed” sticker/label to checks - optional
• Ex 5 - One Sided Carrier (transparent or opaque) - incorporating:
   – Sequence number, bar code, test pattern
   – Alignment marks, adhesive strip to hold checks
   – Place for endorsement
   – Carrier when folded closed adheres to itself and enclosed items
   – “Processed” legend transfers with pressure to check

• More variations are possible by combining carrier types and features.

   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        18
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 33 of 59 PageID #: 109



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


Example of simple Single Sheet Transparent Carrier with serial
number, incorporated deposit ticket, back scan through carrier, no
process marking.

                                             My Bank                               CarrierOneSidedPaper01.ppt
     Image Deposit 1234567890A                                     53-276-113
                                             Any Street
     Any Company                             My City MA 01984
     Any Street
     My City MA 01984        Date:        Test ID:

                          2000007414C

              Please align bottom left corner of checks to registration marks.




                              Checks are
                              aligned along the
                              long side of the
                              carrier




   ighthouse                                                                     Proprietary and Confidential
   Consulting Group                                  19
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 34 of 59 PageID #: 110



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


Sample of FAX image in substitute check format.




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        20
            Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 35 of 59 PageID #: 111

                                                                           A

                          Prepare                                       Pair Fronts
                          Deposit       905                              & Backs       950


                           Insert                                      Assess Image
                          Checks        910                               Quality   955

             Optional
                        Telephone                                         Identify     960
                        Data Entry       915                             Depositor

                            Fax                                            Read
                           Front        920                               Images       965


                           Fax                                            Convert
                           Back         925                               Format       970


                          Receive   930                                    Bank
                        Images/Data                                       Process      975

Images                                   Multiple Calls
 Data 935
                          Prepare                                        Forward
                           Data         940                              Message       980


                            A
                                                   Send       945
Fax, e-mail, phone, mail to depositor           Communication       Machine or Operator Message Requests

                            Example process for transmitting checks

      ighthouse                                                                Proprietary and Confidential
      Consulting Group                                    21
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 36 of 59 PageID #: 112



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


State of Development and Productization

• As part of our development efforts to date we have:
   – Developed a robust set of technologies and subsystems concepts to
     support check deposits via FAX and general purpose scanners
   – Filed formal patent application to secure our intellectual property
   – Validated that suitable carrier materials exist which are compatible with
     the installed base of fax machine transport mechanisms
   – Conducted sample testing with real checks and carriers sent via fax
     machines to verify readability when processed with off-the-shelf
     software into images/substitute checks
   – Developed several overall system architectures and associated
     scenarios for both user processes and bank processes
   – Developed ideas as to market applicability of different types of carriers
     and carrier/system features, which need to be verified
   – Performed preliminary market/economic analysis

   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        22
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 37 of 59 PageID #: 113



Remote Deposit Capture Opportunities LCG’s Check Imaging Solution


State of Development and Productization (continued)

• Looking forward we need to execute detailed design, development and
  testing prior to having a deployable solution. Key tasks include:
   – Market research with both banks and users to establish preferences
     and finalize overall systems architecture and process steps
   – Human factors testing of user facing processes and exception
     processing
   – Detailed design of the carrier(s) including selection of optimum
     materials and most cost effective way to produce
   – Collect performance statistics (manual intervention and returns to
     customer) on the chosen carrier designs
   – Detailed design and development of software for preprocessing the
     images and integrating the output of that processing into existing
     image offerings
   – Finalize the business case for users and Bank of America


   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        23
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 38 of 59 PageID #: 114



Remote Deposit Capture Opportunities Target Markets


Potential Target Markets:

• Predominately cash businesses with fewer than 100 checks per month -
  estimate at least 3.3 million business, 9.6 million employees, and 1.5
  billion checks.
• Larger businesses using dedicated scanners, but who also have some
  offices with low check volumes.
• Consumers with a FAX or flatbed scanner who value convenience,
  especially high income and high net worth individuals.
• On line banking customers - for whom current check deposit practices
  may be inconvenient.




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        24
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 39 of 59 PageID #: 115



Remote Deposit Capture Opportunities Competition


Potential Competition:

• Business as usual - tellers, ATMs and bank by mail
   – Not very convenient
   – Not very cost effective
• Dedicated scanner attached to a PC
   – Not cost effective at very low volumes (break point depends on
     scanner price and associated service fees)
   – Requires an investment by customer or bank
   – May not be as convenient depending on PC location, other
     applications running, potential conflicts, etc.
   – Not as easy to use at very low volumes

• Flat bed scanner (such as USAA) - may overlap our patent application
   – More FAX machines than scanners in market
   – May not be as convenient depending on PC location, other
     applications running, potential conflicts, etc.

   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        25
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 40 of 59 PageID #: 116



Remote Deposit Capture Opportunities Analysis Structure


An analysis can be structured around the Fee charged the customer
and forms the basis of the slides that follow:
• Economic analysis suggests the benefit a customer gets compared to
  other deposit alternatives, at various check volume levels.
• Customer surveys validate assumptions and determine what the
  customer is willing to pay for the above identified benefits and refine the
  definition of the target market.
   – At this point we have both informal feedback and some survey data
   – More work needs to be done

• The difference between what the customer is willing to pay and carrier
  production costs is available for:
   – Payments to the system/software provider
   – Any additional manual intervention beyond that associated with a
     dedicated scanner. For Teller would be a savings rather than cost
   – Additional bank fees/profit
   – Carrier production costs are dependent on the specific carrier type and
     to be determined
   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        26
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 41 of 59 PageID #: 117



Remote Deposit Capture Opportunities Customer Economics


Business with very low check volume have a lot to gain from RDC.

  Total savings $1,000,000
                       $1,000,000

  over 36 months                                             Very Low                Low           Med
                                                              Volume               Volume              Vol
Factors:
• Trips to bank:   $100,000
                        $100,000




                                 Savings
  number, duration,                                                  Daily Deposit
  and cost per hour                                                $5,000 Avg. Check
                                                                                                  $48,300

                             Med
• Number of checks, Vol
  fees saved per   $10,000
                        $10,000
  check and per                                     $7,500                        Daily Deposit $100
  deposit                                                                       $100 Avg. Check
                                                                           Weekly Deposit
• Average check                                $1,500                     $5,000 Avg. Check
  amount, percent
  checks w/greater                $1,000
                                      $1,000
                                               1             10         100        1,000      10,000         100,000
  funds availability,
  and earnings rate                                          Monthly Check Volume
    See Assumptions - page A-1                                     Graph created in 2000

   ighthouse                                                                  Proprietary and Confidential
   Consulting Group                            27
         Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 42 of 59 PageID #: 118



Remote Deposit Capture Opportunities Customer Economics


With 10 checks a day (200 per month) , even at $1.00 per carrier Fax
Deposit is cheaper than going to the bank.

                             Fax Savings vs. Going to Bank

  $10.00
   $8.00
   $6.00                                                                             Charge per
                                                                                       Carrier
   $4.00
                                                                                          $0.05
   $2.00                                                                                  $0.10
    $-                                                                                    $0.25
  $(2.00)     1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20                          $0.50
                                                                                          $1.00
  $(4.00)
  $(6.00)
  $(8.00)
 $(10.00)
                               Number of Checks per Day

                                   See Assumptions - page A-2


   ighthouse                                                           Proprietary and Confidential
   Consulting Group                           28
         Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 43 of 59 PageID #: 119



Remote Deposit Capture Opportunities Customer Economics


Fax based RDC is more cost effective then a $1,000 dedicated scanner
up to about 80 checks per month depending on the per carrier charge.

                           Savings Fax vs. $1,000 Scanner

  $30.00
  $20.00
                                                                                    Charge per
  $10.00                                                                              Carrier
    $-
                 20         40          60          80           100    120               $0.05
 $(10.00)
                                                                                          $0.10
 $(20.00)
                                                                                          $0.25
 $(30.00)
                                                                                          $0.50
 $(40.00)
                                                                                          $1.00
 $(50.00)
 $(60.00)
 $(70.00)
 $(80.00)
                                 Number of Checks Per Month


                                    See Assumptions - page A-2


   ighthouse                                                           Proprietary and Confidential
   Consulting Group                            29
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 44 of 59 PageID #: 120



Remote Deposit Capture Opportunities Customer Economics Summary


Indications are that business customers will pay more then the cost
of providing carriers.

• With a $20 hour labor cost, a business making 20 trips to the bank a
  month can afford $7,500 on a 36 month RDC solution.
• Many small businesses, especially service businesses, value the time of
  the person who makes the bank run at well above $20/hour.
• Compared to going to the bank with a $1.00 carrier fee, Fax is more
  attractive up to 10 checks a day (200 per month) with a $20 time value.

• Compared to a $1,000 scanner Fax is more attractive with a $.50 carrier
  fee up to 45 checks per month, and up to 80 with a low cost $.10 fee.

• Preliminary market research suggests that $.50 might be an acceptable
  fee.

• Carrier production and distribution costs are being estimated.



   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        30
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 45 of 59 PageID #: 121



Remote Deposit Capture Opportunities Bank Economics


Bank economics are favorable plus there is the opportunity to gain a
competitive advantage in target market segments.

• FAX based capture on a per check basis will generate more income to
  offset somewhat higher costs.
• Customers will pay more per check for FAX capture because at low check
  volume:
   – Cost of a trip to the bank is spread over only a few items
   – Value of time of person going to bank is often higher than a clerk
   – Convenience may be more important - hard to get to bank when open
• Carrier fee set high enough to cover carrier production and distribution
  costs, FAX front end, profit and extra manual effort likely required for:
   – Setting up and customer service
   – Dealing with potentially more depositor ID, image quality, MICR read,
     and deposit proof issues - exact costs will depend on level of manual
     intervention required beyond that of a dedicated scanner
   – In addition where tellers are alternative, banks will have labor savings
   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        31
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 46 of 59 PageID #: 122



Remote Capture Market Opportunities LCG’s Check Imaging Solution


Data is still evolving, but the following is an illustration of the
economic analysis for FAX RDC Service Profit.

                                                            Dedicated
                                                Compared to: Scanner Teller

• Carrier Fee                                                       $ .50       $ .50
• Carrier Production and Distribution                               $ .25       $ .25

• Increased bank costs (avg. 1.5 checks per carrier) $ .12                      $ <0
• Potential additional profit per carrier                           $ .13       $ .25
    – For a 1.5 billion check market = millions                     $130        $ 250
    – Bank of America’s share of market?




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        32
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 47 of 59 PageID #: 123



Remote Deposit Capture Opportunities Next Steps


Summary of sources of value to Bank of America from an exclusive
FAX based RDC offering:

• Within Existing Geographic Area (defined by branch footprint):
   – Existing small businesses in target market (National total of 3.3 million
     non-cash businesses, 100 or fewer checks per month)
      - FAX based RDC Service Profit - described on prior page
      - Customer replacement savings - lower acquisition costs, longer life

   – New customers in existing area
• Expanded Geographic Area (larger branch footprint for target market):

   – New customers previously not reachable due to branch locations
      - FAX based RDC Service Profit
      - Value of deposits, loans and fee income other than from FAX RDC -
        savings from not having to allocate as much branch expense
      - Customer replacement savings
   ighthouse              See Numeric Example - pages A-3 & A-4
                                                                    Proprietary and Confidential
   Consulting Group                        33
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 48 of 59 PageID #: 124



Remote Deposit Capture Opportunities Next Steps


Potential benefits to Bank of America from a Strategic Partnership with
LCG:
• Exclusive offering provides Bank of America a potential competitive
  advantage.
• Enhancement to and interfaces with existing remote check image capture
  offerings.
• Broaden RDC market to include small businesses and individuals with an
  offering that appeals to customers that:

   – Have a very low check volume
   – Prefer a variable vs. fixed cost solution

   – Value convenience
• Improve the close rate when establishing new relationships and selling
  other products and services.

• Generate additional revenue, broaden effective footprint of branches,
  allow lower branch densities, and enable true branchless banking.
   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        34
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 49 of 59 PageID #: 125



Remote Deposit Capture Opportunities       Next Steps


Working with Bank of America, the steps to go to market include:
1. Determine user and bank preferred carrier type(s) and service features
2. Test Human factors of user facing processes and exception processing

3. Detail design, test carriers and determine production costs
4. Collect performance statistics on the chosen carrier designs

5. Develop receiving and preprocessing software, and interfaces with
   existing system(s)
6. Finalize business case

7. Arrange for production and distribution of carriers
8. Develop a sending device certification program

9. Create (or modify) agreement between users and bank

10. Develop marketing program for banks and end users

   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        35
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 50 of 59 PageID #: 126



Remote Deposit Capture Opportunities Next Steps


LCG Brings to Partnership

• Specialize in working with financial institutions, their associations and
  vendors
• Senior staff, who have both senior executive banking experience and
  partner level experience in major consultancies
• Intellectual property and a patent pending method, system, and carrier
  designs

• Experience with carrier design/materials, consumer electronics, banking
  and the payments system

• Many years of involvement with remote check image capture, including
  market acceptance, and design of a stand alone (no PC) image capture
  device
• Cost benefit analysis experience with financial institutions



   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        36
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 51 of 59 PageID #: 127



Remote Deposit Capture Opportunities Next Steps


LCG Development-Implementation Team:
• Bob Popadic, LCG President, Team Leader, Banking, RDC
    – 25 years consulting to banks & vendors- strategy, payments system

    – Former bank exec: strategic planning, IT, lending/leasing
• Tom Gazda, Materials, Chemicals, Printing and Imaging Technologies

    – 25 years experience in product development and manufacturing

    – Secure document technology - checks, currency, certificates, ID cards
    – Member ANSI X9B Group that developed the Check Fraud Guideline
• Stu Lipoff - Consumer Electronics, Security
    – 30 years as technology and management consultant
    – Application of secure media and IT to financial services industry
    – MSEE, MBA, BSEE, and BS Engineering Physics - IEEE Fellow

   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        37
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 52 of 59 PageID #: 128



Remote Deposit Capture Opportunities Next Steps


LCG Development-Implementation Team (continued):

• John Popadic - Banking, Remote Deposit Capture
   – Software engineer and banking consultant
   – Design of RDC solutions, market assessment tools and business case
   – MS in Evolutionary and Adaptive Systems
• Oleg Pohotsky, Venture Advisor

   – Technology focused private equity and investment banking
     professional
   – Financial, legal and engineering expertise




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        38
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 53 of 59 PageID #: 129



Remote Deposit Capture Opportunities Appendix




                               Appendix




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        39
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 54 of 59 PageID #: 130



Remote Deposit Capture Opportunities Appendix


Economic Assumptions - Business with low check volume have a lot
to gain from RDC.

Business Savings:
• Trips to bank - daily after 19 checks, weekly after 4 checks per month
• Trip to branch - 30 minutes
• Cost per hour of person going to branch - $20
• Reduced bank fee per check - $.01
• Reduced deposit fee per deposit - $.25
• Average check size - $100 and $5,000 shown on graph
• Percent of deposits with one day greater availability - 25%
• Bank earnings credit - 2.00%




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        40
                                           A-1
      Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 55 of 59 PageID #: 131



Remote Deposit Capture Opportunities Appendix


Economic Assumptions:

Fax Savings Vs. Going to the Bank:
• Trip to branch - 30 minutes
• Cost per hour of person going to branch - $20
• Checks per carrier - up to 2
• Fax processing times
   – Insert checks - 15 sec. per check
   – Set up call - 20 sec.
   – Fax front of carrier - 60 sec.
   – Fax back of carrier - 60 sec.
• No change in bank fees other than the carrier charge
• No credit for earlier funds availability

Savings Fax Vs. $1,000 dedicated scanner
• Fax operations as described above
• Scanner set up time 60 seconds
• Scan time 15 seconds per check




   ighthouse                                                        Proprietary and Confidential
   Consulting Group                        41
                                           A-2
          Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 56 of 59 PageID #: 132



Remote Deposit Capture Opportunities Appendix


Numeric illustration of value from exclusive FAX RDC offering:
 I. Existing Geographic Area:
 A. Existing Small Business Customers:

 1. FAX RDC Service Profit
 Net Profit per Carrier (includes all fees and added costs)               $0.25

 Projected Total Market Checks - Number - billion per year                  1.5
 Checks per carrier                                                         1.5
 Projected Total Carrier Market - Number - billion per year                 1.0
 Projected Total Carrier Market - Dollars - million per year              $250

 Bank's Share of Targeted Small Businesses                                  8%
 Market Penetration (could do for each year)                               40%

 FAX RDC Profit Existing Small Business Customers-$millions/year     $    8.00

 2. Customer Replacement Savings
 Current Cost to Acquire a Customer - Dollars                            $1,000
 Current Average Customer Life - years                                         5
 Current Annual Cost per Customer                                          $200

 Projected Cost to Acquire a Customer - Dollars                           $700
 Projected Average Customer Life - years                                      7
 Projected Annual Cost per Customer                                       $100

 Replacement Cost Savings per Customer                                    $100
 Size of Target Market - million small businesses                           3.3
 Bank's Share of Targeted small businesses                                  8%

 Customer Replacement Savings - $ millions/year                      $   26.40

 B. New Customers in Existing Geographic Area




    ighthouse                                                                      Proprietary and Confidential
    Consulting Group                                           42
                                                               A-3
          Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 57 of 59 PageID #: 133



Remote Deposit Capture Opportunities Appendix


Numeric illustration of value from exclusive FAX RDC … (Continued)
II. Expanded Geographic Area:
1. FAX RDC Service Profit
Increase in Effective Footprint of Branch - % Core Area                       100%
Relative Marketing Effectiveness vs. Core Area                                 60%
               ReflectsExclusivity

FAX RDC Profit Existing Small Business Customers-$millions/year
              From I.A.1                                                $     8.00

FAX RDC Profit from Expanded Geographic Area - $ millions/year          $     4.80

2. Value of Additional Business
Per Customer Average Deposit - Dollars                                  $   10,000
Percent Profit on Deposits - per annum                                       1.00%
Per Customer Average Loan - Dollars                                     $   20,000
Percent Profit on Loans - per annum                                          1.50%

Value per Additional Customer - per year                                $   400.00

Additional Customers:
Size of Target Market - million small businesses                                3.3
Bank's Share of Targeted small businesses                                       8%
Increase in Effective Footprint of Branch - % Core Area                       100%
Relative Marketing Effectiveness vs. Core Area                                 60%
Number of Additional Customers - millions                                    0.1584

Additional Annual Profits - $ millions/year                             $    63.36

3. Customer Replacement Savings
Replacement Cost Savings per Customer                                         $100
Customer Replacement Savings - $ millions/year                          $    15.84

Total Annual Benefit                                                    $   118.40




    ighthouse                                                                         Proprietary and Confidential
    Consulting Group                                              43
                                                                  A-4
  Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 58 of 59 PageID #: 134




        Remote Deposit Capture
         Opportunities Utilizing
   Fax and General Purpose Scanners




ighthouse                                                             Presentation for
                                                                     Bank of America
C o n s u l t i n g G r o u p, LLC                                           June 7, 2007
   Case 2:19-cv-00250-JRG Document 1-3 Filed 07/12/19 Page 59 of 59 PageID #: 135




ighthouse
C o n s u l t i n g G r o u p, LLC
27 William Fairfield Drive
Wenham, Massachusetts 01984
1-978-468-5900
